Mackintosh, J.
The only matter seriously argued in this personal injury action is that the jury returned a verdict in an excessive amount. The testimony shows *618that the plaintiff suffered a sacro-iliac sprain, and the amount of compensation awarded him was $2,600. The medical men called to testify hy the respective parties differed somewhat as to whether other infirmities of the respondent were or were not the result of this sprain. On this conflicting testimony, the jury were at liberty to choose that which best satisfied their minds and consciences, and evidently determined that the initial injury occasioned the pain and suffering of which the respondent complains.
•While the verdict is apparently fully compensatory, it is not so large that we are at liberty to substitute our estimate of what the monetary recompense should he for that of the jury.
The judgment is affirmed.
Main, C. J., Holcomb, Fullerton, and 'Mitchell, JJ., concur.